Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9 lines 2 and 3, the scope of "stepped side portion" is ambiguous.  It is unclear if step structure (as apparently literally required) or leading side (as apparently intended) is being claimed.   In claim 9 on each of lines 2 and 3, it is suggested to change "stepped side portion" to --stepping side portion--.  
	As to claim 9 line 4, there is no antecedent basis for "the block" and, as such, the scope of claim 9 is ambiguous.

4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 696 (JP 1558696) in view of Oizumi (US 2010/0206446) and Europe 729 (EP 2862729).
 	Japan 696 discloses a tire for automobile [title] and illustrates a tread pattern.  The plan view of the tread pattern is reproduced below:

    PNG
    media_image1.png
    373
    608
    media_image1.png
    Greyscale


	As to claim 1, it would have been obvious to one of ordinary skill in the art to use the tread pattern of Japan 696 in a tread of a pneumatic tire, the pneumatic tire thereby having an annular sipe as claimed since it is well known / conventional per se in the tire art as evidenced by Oizumi and Europe 729 to use a tread pattern in a tread of a pneumatic tire.  Thus, one of ordinary skill in the art would have found it obvious to 
	As to claims 3, 5 and 6, it would have been obvious to one of ordinary skill in the art to provide each of the small sipes with a dimple as claimed since (1) Japan 696 shows each of the small sipes having bend portions [PLAN VIEW FIGURE] and (2) Europe 729 teaches providing small incisions (small sipes) each having bend portions in a tread of a winter tire having good snow traction properties with variable width recess 19 (dimple 19); the recesses 19 (dimples 19) providing additional void volume for improving snow traction property and Europe 729 showing that the dimple may be provide on the inside or the outside of the sipe [FIGURES 4, 6, 7, 9, machine translation]. 
	As to claim 4, Japan 696 shows each small sipe being bent toward the inner side of the annular sipe [PLAN VIEW FIGURE].
	As to claim 7, Japan 696 shows each middle block rows comprising annular sipes which are arranged in a zigzag manner in a circumferential direction of the tire  [PLAN VIEW FIGURE].
	As to claim 8, Japan 696 shows each middle block row being between a zigzag center circumferential groove and a zigzag shoulder circumferential groove  [PLAN VIEW FIGURE].
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide the tread such that the annular sipe is provided one by one on each of a stepping side portion and a kick out portion of a block in view of (1) Japan 696's teaching to provide each middle block row with one annular sipe per shoulder block and 
	As to claim 10, Japan 696 shows middle blocks defined by circumferential grooves and lateral grooves [PLAN VIEW FIGURE].
	As to claims 11 and 12, Japan 696 shows each middle block comprising width direction sipes outside the annular sipe [PLAN VIEW FIGURE]. 
6)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 696 (JP 1558696) in view of Oizumi (US 2010/0206446) and Europe 729 (EP 2862729) as applied above and further in view of Takashima (US D626,911).
 	As to claim 13, it would have been an obvious alternative to one of ordinary skill in the art to provide the wavy center sipe inside the annular sipe such that the wavy sipe extends in a tire width direction (instead of the circumferential direction) since Takashima shows that a center wavy sipe inside an annular sipe in a middle block of a tire tread may be provided so as to extend in the width direction [FIGURE 8].
Remarks
7)	Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
8)	No claim is allowed.
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 21, 2021